Citation Nr: 1744263	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).

(The issues of entitlement to service connection for a neck disability, for bilateral shoulder disability, for bilateral leg disability, and for a skin disability are the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979 and from May 1984 to October 1984.  He has reported that he also had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Educational Center in Muskogee, Oklahoma. 

In December 2015, the case was remanded for additional development.  The Agency of Original Jurisdiction (AOJ) has since complied with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  In November 2012, the Veteran applied for the VRAP.

2. The Veteran was eligible for, and a participant in, VA's Vocational Rehabilitation & Employment (VRE) program under Chapter 31 of Title 38 at the time of the July 2012 application and during the appeal.


CONCLUSION OF LAW

The criteria for eligibility for the VRAP are not met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 is inapplicable to matters of pure statutory interpretation, such as in this case regarding the Veteran's eligibility for VRAP.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Eligibility under VRAP

The VRAP was a component of the VOW to Hire Heroes Act of 2011.  Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).  In relevant part, Congress established this program to provide up to 12 months of training assistance to eligible veterans from October 1, 2012 to March 31, 2014.  The statute provided that "[t]he authority to make payments under this section shall terminate on March 31, 2014."  Pub. L. No. 112-56, 125 Stat. 713, § 211(k) (Nov. 21, 2011).  Nevertheless, the Veteran's appeal for benefits has been pending since before the program's end date.  Accordingly, his claim will therefore be decided herein.

To be eligible for VRAP, a veteran, as of the date of the submittal of the application of assistance, must: have been at least 35 but not more than 60 years old; have been unemployed; have last been discharged under other than dishonorable conditions; not be eligible to receive educational assistance under Chapter 30, 31, 32, 33, or 35 of Title 38, United States Code, or Chapter 1606 or 1607 of Title 10, United States Code; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).

In July 2012, the Veteran submitted a VA Form 22-1990R, application for VRAP.  The AOJ subsequently issued two administrative decisions in August 2012 and January 2013 denying eligibility for VRAP because the Veteran did not meet the criteria for VRAP.  Thereafter, in March 2013, the AOJ found the Veteran eligible and awarded VRAP benefits.  Nevertheless, in June 2013, the AOJ issued an administrative decision and denied entitlement to VRAP benefits because the AOJ learned that the Veteran was eligible for and receiving Chapter 31 benefits.  

In consideration of the foregoing and after a thorough review of the record, the Board agrees with the AOJ's determination and finds that the Veteran is not eligible for VRAP.  In pertinent part, the evidence demonstrates that the Veteran was eligible for and was receiving educational assistance under Chapter 31 of Title 38 for vocational rehabilitation when he filed his application for VRAP, thus disqualifying him for VRAP eligibility.  Specifically, in a June 2014 Maximum Rehabilitation Gain (MRG) Closure Report, it was noted that the Veteran was found eligible for Chapter 31 benefits as early as August 2008 and was enrolled in a VRE program in September 2009.  The statutory requirements for VRAP, indicated above, clearly state that eligibility under Chapter 31 means ineligibility for VRAP.  Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(D) (Nov. 21, 2011).  Accordingly, entitlement to VRAP benefits must be denied.  

The Board acknowledges the Veteran's statements, by and through his representative, that he was not receiving Chapter 31 benefits because his Chapter 31 benefits were discontinued as of December 2012.  See October 2015 Appellant's Brief.  However, the record clearly indicates that the Veteran's Chapter 31 benefits were active during this appeal and discontinued in June 2014.  See June 2014 MRG Closure Report.  

The Board notes that even though the Veteran's Chapter 31 benefits were discontinued as of June 2014, the Board cannot determine that the Veteran is eligible for VRAP benefits thereafter.  In relevant part, as stated above, VRAP ended on March 31, 2014.  Thus, there is no basis in law or fact whereby the Veteran may be granted eligibility for VRAP benefits after March 31, 2014.  Pub. L. No. 112-56, 125 Stat. 713 , § 211(k)

Accordingly, the law in this case, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, in light of the foregoing, there is no legal basis to find him eligible for VRAP benefits and entitlement to eligibility for VRAP benefits must be denied.  
ORDER

Eligibility for VRAP is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


